The Chancellor.
1. The publication and service is of the order, and not of a notice, as required by Rule 145, after May first, 1867.
2. The notice was sent -to Charleston, but it does not sufficiently appear that this was defendant’s post office address. The fact that the solicitor was so informed, without stating the source of information, or that he was credibly informed, and “ verily ” believed, is not sufficient.
3. It is clearly proved that defendant left his wife and stayed away three years.
These facts may exist, and yet there be no desertion in the legal sense of the term. Many of our naval officers are off on a three years’ cruise. This is no cause of divorce.
The circumstances and manner of the desertion must be. shown, that the court, and not the witnesses, may determine whether the defendant intended to abandon his wife, and when such abandonment commenced.
If the second and third grounds of refusal are removed by additional proof, the first, being merely formal, will be waived.'